Name: Commission Implementing Regulation (EU) 2017/193 of 3 February 2017 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for Ukraine in the lists of third countries from which the introduction of certain commodities into the Union is authorised in relation to highly pathogenic avian influenza (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  agricultural activity;  foodstuff;  health;  animal product;  agricultural policy
 Date Published: nan

 4.2.2017 EN Official Journal of the European Union L 31/13 COMMISSION IMPLEMENTING REGULATION (EU) 2017/193 of 3 February 2017 amending Annex II to Decision 2007/777/EC and Annex I to Regulation (EC) No 798/2008 as regards the entries for Ukraine in the lists of third countries from which the introduction of certain commodities into the Union is authorised in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2), 25(2) and 28(1) thereof, Whereas: (1) Commission Decision 2007/777/EC (3) lays down animal and public health rules on imports into the Union, and the transit and storage in the Union, of consignments of certain meat products and consignments of treated stomachs, bladders and intestines which have undergone one of the treatments laid down in Part 4 of Annex II thereto. (2) Part 2 of Annex II to Decision 2007/777/EC sets out the list of third countries or parts thereof from which the introduction into the Union of consignments of meat products and treated stomachs, bladders and intestines into the Union is authorised, provided that those commodities comply with the treatment referred to in that list. Where third countries are regionalised for the purposes of inclusion in that list, their regionalised territories are set out in Part I of that Annex. (3) Part 4 of Annex II to Decision 2007/777/EC sets out the treatments referred to in Part 2 of that Annex, assigning a code to each of those treatments. That Part sets out a non-specific treatment A and specific treatments B to F listed in descending order of severity. (4) Commission Regulation (EC) No 798/2008 (4) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products. It provides that those commodities are only to be imported into, and transit through the Union, from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (5) The veterinary certification requirements laid down in Regulation (EC) No 798/2008 take into account whether or not specific conditions are required due to the disease status of those third countries, territories, zones or compartments, including sampling and testing for different poultry diseases, as appropriate. Those specific conditions, as well as the model veterinary certificates required to accompany the commodities for imports into and transit through the Union, are set out in Part 2 of Annex I to that Regulation. Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from highly pathogenic avian influenza (HPAI). (6) Ukraine is listed in Part 2 of Annex II to Decision 2007/777/EC as a third country from which the introduction into the Union of meat products and treated stomachs, bladders and intestines of poultry, farmed featherd game, farmed ratites and wild game birds which have been subjected to a non-specific treatment A are authorised from the whole of its territory. (7) Furthermore, Ukraine is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of poultry and poultry products are authorised from the whole of its territory. (8) On 30 November 2016, Ukraine confirmed the presence of HPAI of subtype H5N8 on its territory and it may therefore no longer be considered as being free from that disease. The veterinary authorities of Ukraine, therefore, are no longer able to issue veterinary certificates for consignments of poultry and poultry products intended for export to the Union. (9) Subsequently, on 4 January 2017, Ukraine confirmed the presence of HPAI of subtype H5N8 in holdings in two other regions of its territory. The veterinary authorities of Ukraine have confirmed that they have implemented a stamping-out policy in order to control HPAI and limit its spread. (10) Ukraine has submitted information on the epidemiological situation on its territory and the measures it has taken to prevent the further spread of HPAI and that information has now been evaluated by the Commission. On the basis of that evaluation, as well as the guarantees provided by Ukraine, it is appropriate to conclude that limiting the restrictions on the introduction into the Union of consignments of poultry and poultry products to the areas affected by HPAI, which the veterinary authorities of Ukraine have placed under restrictions due to the current outbreaks, should be sufficient to cover the risks associated with the introduction into the Union of the poultry and poultry products. (11) Furthermore, in order to prevent the introduction of the HPAI virus into the Union, meat products and treated stomachs, bladders and intestines obtained from poultry, farmed feathered game and wild game birds from the area of Ukraine affected by HPAI and which the veterinary authorities of Ukraine have placed under restriction due to the current outbreaks should undergo at least treatment D as listed in Part 4 of Annex II to Decision 2007/777/EC. (12) Regulation (EC) No 798/2008 and Decision 2007/777/EC should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 and Part 2 of Annex II to Decision 2007/777/EC are amended in accordance with Annex I to this Regulation. Article 2 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). ANNEX I (1) In Part 1 of Annex II to Decision 2007/777/EC, the following new entry for Ukraine is inserted between the entry for Russia and the entry for the United States: Country Territory Description of territory ISO code Version Ukraine UA 01/2016 Whole country UA-1 01/2016 Whole country of Ukraine, excluding the area UA-2 UA-2 01/2016 The territories of Ukraine described under UA-2 in column 3 of the table in Part 1 of Annex I to Commission Regulation (EC) No 798/2008, subject to the dates referred to in columns 6A and 6B of that table.; (2) in Part 2 of Annex II to Decision 2007/777/EC, the entry for Ukraine is replaced by the following: ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian (excluding ungulates, solipeds and leporidae) UA Ukraine UA XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX Ukraine UA-1 XXX XXX XXX XXX A A A XXX XXX XXX A A XXX Ukraine UA-2 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX ANNEX II In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Ukraine is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 UA  Ukraine UA-0 Whole country EP, E UA-1 The whole country of Ukraine excluding area UA-2 WGM POU, RAT UA-2 Area of Ukraine corresponding to: UA-2.1 Kherson Oblast (region) WGM P2 30.11.2016 POU, RAT P2 30.11.2016 UA-2.2 Odessa Oblast (region) WGM P2 4.1.2017 POU, RAT P2 4.1.2017 UA-2.3 Chernivtsi Oblast (region) WGM P2 4.1.2017 POU, RAT P2 4.1.2017